Citation Nr: 1038475	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-32 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970, 
including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in November 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California, denying the Veteran's claims of entitlement 
to service connection for bilateral hearing loss, tinnitus, and 
PTSD.  Although the Veteran initially requested a Travel Board 
hearing in October 2007, he withdrew this request in November 
2007.  See 38 C.F.R. § 20.704.  

In June 2009, the Board remanded the Veteran's claims for further 
development and adjudication.  There has been substantial 
compliance with the Board's remand directives.

In August 2010, the RO granted entitlement to service connection 
for PTSD with depression, evaluating the condition as 50 percent 
disabling effective July 6, 2006.  There is no subsequent 
correspondence from the veteran expressing disagreement with the 
rating or effective date assigned.  Accordingly an issue relating 
to PTSD is no longer in appellate status.  See Grantham v. Brown, 
114 F .3d 1156 (1997).


FINDING OF FACT

The medical evidence does not show that bilateral hearing loss 
and tinnitus were  incurred in or aggravated by active service.  


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in active service nor 
may sensorineural hearing loss be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2010).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

  
REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this 
regard, the Board finds that letters dated in September 2006 and 
August 2009 satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  These letters notified the Veteran of the 
evidence and information necessary to substantiate his claims and 
informed him of his and VA's respective responsibilities in 
obtaining such evidence. 

In addition to the foregoing, the Board observes that the 
Veteran's service treatment records and post-service medical 
treatment records have been obtained, to the extent possible.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in 
the record that any additional evidence is available and not part 
of the claims file.  

In this regard, the Board notes that, in the June 2009 remand, 
the Board found that the Veteran's representative requested that 
the Veteran be afforded a VA audiology examination to determine 
the current nature and severity of his claimed bilateral hearing 
loss and tinnitus.   Such request was not accompanied by any 
proffer regarding the Veteran's willingness to report for such 
examination.  The Board found that this was significant in light 
of the fact that the Veteran failed to report for two prior VA 
audiology evaluations scheduled in October 2006 and February 
2007.  The Veteran alleged that he did not receive notice of the 
October 2006 examination; however, the record indicates that 
written notice of the date, time, and location of such 
examination was mailed to him in a timely manner at his one and 
only address of record and it does not appear that the notice was 
returned as undeliverable by the postal service.  The Board also 
notes that the Veteran was provided notice of the second 
examination as well.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that "[t]he duty to assist is 
not always a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Where entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the Veteran fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based on 
the evidence of record.  38 C.F.R. §§ 3.655(a)-(b).  The Veteran 
has an obligation to assist in the adjudication of his claims and 
must be prepared to meet his obligations by cooperating with VA 
efforts to provide an adequate medical examination and submitting 
to the Secretary all medical evidence supporting his claim.  
Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom 
examinations have been authorized and scheduled are required to 
report for same.  38 C.F.R. §§ 3.326, 3.327.  In view of the 
foregoing, the Board concluded in June 2009 that there was no 
duty to provide another audiology examination or medical opinion.    
 
Because the Veteran's claims are being denied in this decision, 
any questions as to the appropriate disability rating or 
effective date are rendered moot.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  There also is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case.  
Accordingly, the Board finds that any such failure is harmless 
and will proceed with adjudication of the Veteran's claims on the 
merits.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection 

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection also may be 
granted for certain chronic diseases when the disease is 
manifested to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence 
of a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. 
§ 3.303(a).  

The existence of a current disorder is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); and 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or injury.  
See Rabideau, 2 Vet. App. at 143.  In the absence of proof of a 
present disability, there can be no valid claim.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances lay 
evidence of a nexus between the present disability and the post 
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  The 
provisions concerning continuity of symptomatology do not relieve 
the requirement that there be some evidence of a nexus to 
service.  For service connection to be established by continuity 
of symptomatology there must be competent medical or other 
evidence that relates a current condition to that symptomatology.  
See Savage 10 Vet. App. at 495-98 (1997).

Regarding his claims of service connection for hearing loss and 
tinnitus, the Veteran alleges that they are the result of in-
service acoustic trauma suffered in performing his duties as a 
helicopter repairman.  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

Available service personnel records confirm the Veteran's 
military occupational specialty (MOS), to include while serving 
in Vietnam, was a helicopter crew chief involved in the repair 
and maintenance of helicopters.  

In its June 2009 remand, the Board found that the record did not 
indicate that either bilateral hearing loss or tinnitus was 
present until the Veteran filed his claims in July 2006.  At that 
time, he reported being evaluated at a VA medical facility in 
Sepulveda, California, in 1995 and 1996 for hearing loss and 
tinnitus.  Only records from the VA's Outpatient Clinic in San 
Luis Obispo had  been obtained.  These records reflected 
treatment beginning in 2006 for several complaints, including 
bilateral hearing loss.  The Veteran reported to VA medical 
personnel in July 2006 that the Sepulveda facility had informed 
him previously of the existence of bilateral hearing loss, and 
based on his current complaint of bilateral hearing loss, he was 
referred for a consultation by VA audiology personnel.  That 
consult was not identified in the remaining records compiled 
through January 2007.  The Veteran also reported in October 2007 
that he had been prescribed a hearing aid for deficient auditory 
acuity.  In view of the foregoing, the Board found that the 
matter should be remanded and that, on remand, the RO/AMC should 
obtain the VA Sepulveda records dating to 1995 and VA San Luis 
Obispo records dating from January 2007 to the present.  See 38 
U.S.C.A. § 5103A(b),(c), 38 C.F.R. § 3.159(c), and McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Additional records were associated with the Veteran's claims file 
after the Board's June 2009 remand.  These include records of the 
Veteran's treatment at West LA VA Medical Center and Greater Los 
Angeles VA HealthCare System from 1996 to 2009.  Records of the 
Veteran's treatment for 1995 were unable to be located.  

These newly associated medical records indicate that the Veteran 
was seen in August 2006 for an Audiology Consult.  The Veteran 
complained of hearing loss and reported that his right ear was 
worse since explosions in service.  The Veteran recalled an 
incident in which a 50 caliber shell exploded right next to the 
right side of his head.  The Veteran stated that he was pretty 
sure that his right eardrum was blown out.  The Veteran denied 
pain and otalgia.  The Veteran was noted to have mild loss at 250 
- 2000 Hz, sloping to severe sensory loss at 3000 to 8000 Hz.  
Word recognition scores were 88% at 65 dBnSL AD, and  82% at 65 
dBnSL AS.  The physician indicated that, contrary to the 
Veteran's contentions, his right ear was not worse than his left.  
The Veteran was scheduled for a fitting for hearing aids.  

Other treatment records indicate that the Veteran has tinnitus.  
One treatment note indicated that the Veteran had complaints of 
hissing type ring and was advised in the 1990s that he had 
hearing loss.  The Veteran's problem list indicated otitis 
externa, acute.  A July 2007 treatment note indicated that the 
Veteran's ear drums were normal.  The Veteran's records also note 
that the Veteran was diagnosed with bilateral hearing loss and 
scheduled for an audiology appointment in August 1996.  A March 
2007 treatment note indicated that the Veteran requested a letter 
verifying that he had hearing loss.  The physician referred to 
the August 2006 Audiology Consult and noted that, at that time, 
the Veteran was found to have a sloping, high-frequency, sensory 
hearing loss affecting the frequencies above 2000 Hz.  The 
Veteran's word recognition score was 80% or better in each ear.  
He was fitted subsequently for hearing aids.  The Board notes 
that the Veteran's associated treatment records do not comment on 
the etiology of the Veteran's hearing loss and tinnitus.  

The Board finds that the preponderance of the evidence is against 
granting service connection for either bilateral hearing loss or 
for tinnitus. While the Veteran has been noted to have these 
conditions and likely had noise exposure in service, there is no 
medical opinion or other competent medical evidence linking 
either of these conditions to active service.  There also is no 
evidence of continuity of symptomatology for either bilateral 
hearing loss or for tinnitus.  Hearing loss and tinnitus were not 
noted in active service.  Indeed, they do not appear to be 
present until the 1990s at the earliest, several decades after 
the Veteran's service separation.  The Board notes that evidence 
of a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  There is also no medical or lay evidence of a 
nexus between the present bilateral hearing loss or tinnitus and 
active service.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253; 38 C.F.R. § 3.303(b). 

According to the Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, there is no medical 
opinion linking the Veteran's bilateral hearing loss and tinnitus 
with active service.  

Finally, the Board notes that the Veteran has contended that his 
bilateral hearing loss and tinnitus are related to active 
service.  In this regard, the Board notes that lay witnesses are 
competent to provide testimony or statements relating to symptoms 
or facts of events that the lay witness observed and is within 
the realm of his or her personal knowledge, but not competent to 
establish that which would require specialized knowledge or 
training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 
465, 469-70 (1994).   Lay evidence may also be competent to 
establish medical etiology or nexus.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).   The Federal Circuit has held 
that "VA must consider lay evidence but may give it whatever 
weight it concludes the evidence is entitled to" and a mere 
conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination, however.  
Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Additionally, in a non-precedential single-judge Memorandum 
Decision issued by the Court, it was noted that "in the absence 
of any medical evidence, the record must provide some evidence 
beyond an appellant's own conclusory statements regarding 
causation to establish that the appellant suffered from an event, 
injury or disease in service."  Richardson v. Shinseki, No. 08-
0357 (Vet. App. May 10, 2010); see also Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007) (finding that, although the claimant is 
competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg or varicose veins, the 
claimant is not competent to provide evidence as to more complex 
medical questions). 

The Board finds the question regarding the potential relationship 
between the Veteran's bilateral hearing loss or tinnitus and 
active service to be complex in nature.  See Woehlaert, 21 Vet. 
App. at 456.  Therefore, the Board finds that, as a lay person, 
the Veteran's statements regarding causation to be of little 
probative value because he is not competent to opine on a complex 
medical question.  In this regard, the Board also notes that, 
while the medical evidence indicates that the Veteran may have 
had hearing loss since the 1990s, the medical evidence does not 
indicate the presence of hearing loss and tinnitus between 
service separation in January 1970 and the mid-1990s.  See 
Maxson, 230 F.3d at 1333.  Thus, the Veteran's assertions of of 
continuity of symptomatology for either bilateral hearing loss or 
tinnitus are not supported by the evidence in the record.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


